Citation Nr: 0609108	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gouty arthritis of 
the right lower extremity.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The issue of entitlement to service connection for post-
traumatic stress disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

Gouty arthritis was first manifested many years after 
service, does not appear to be currently diagnosed, and has 
not been medically related to the veteran's service. 


CONCLUSION OF LAW

Gouty arthritis was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in January 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  In June 2004, the 
veteran was again notified and instructed to submit any 
evidence he had in his possession that pertained to his 
claim.  While this expanded notice was delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in December 
2005, without taint from prior adjudications.  Thus, any 
defect with respect to the timing of the notice requirement 
was harmless error.  Furthermore, because service connection 
is denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for service connection for gouty arthritis.  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  

Regarding identified treatment records, the veteran has 
indicated that he received treatment at VA facilities in both 
Tuskegee and Montgomery.  See statement dated January 8, 
2003.  Records from Tuskegee have been secured and include a 
clinical note dated in June 1999, documenting the veteran's 
initial visit to VA primary care.  That note refers to 
private treatment for the prior eight years.  While the 
veteran has been asked to provide names of private doctors 
from whom he received treatment for the claimed condition 
(see requests dated in January 2003, June 2004, and March 
2005), he has failed to do so.  Records from Montgomery have 
not been retrieved; however, as will be discussed fully 
below, the key issue before the Board is whether there is a 
link between a current disability and the veteran's service.  
The veteran has not alleged that such a link has been made by 
previous doctors, either private or VA. 

The veteran contends that he had pain in his side in service 
which he now relates to a diagnosis of gouty arthritis 
affecting his right lower extremity.  For that reason, he 
seeks service connection for the disorder.  In his hearing 
before the undersigned, the veteran specifically stated that 
this diagnosis of gouty arthritis did not come until after 
his separation from service.  He merely contends that the in-
service pain he experienced was an early manifestation of the 
disease.

In order to establish service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service medical records confirm that in March 1977, the 
veteran was treated for complaints of severe lower extremity 
pain, noted to be in the right calf.  Post-service clinical 
records indicate a history of gouty arthritis, which is 
carried forth in his records as a diagnosis.  However, a 
current diagnosis of the same has not been medically 
substantiated.  A test of the veteran's uric acid level (a 
high reading of which would indicate the presence of gout) 
was conducted at his most recent VA examination, in March 
2003, and was within normal limits.  The veteran's diagnosis 
remained only a "history of" gouty arthritis.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

However, assuming that the veteran does currently have gouty 
arthritis not otherwise documented in the records before the 
Board, the nexus required for service connection has not been 
established.  In July 2005, a certified internal medicine 
physician reviewed the veteran's claims file, to include the 
March 1977 incident of calf pain in service and the available 
post-service treatment records.  The physician first pointed 
out that calf pain is not the type of pain to be expected 
with gouty arthritis, as the condition affects the joints, 
not the muscles.  In this vein, he referenced the veteran's 
military retirement physical in February 1988, which was 
negative for any complaints or diagnoses of joint pain.  He 
then indicated that the veteran's uric acid level in service, 
in January 1986, was normal.  He concluded that it was not at 
least as likely that the veteran had gouty arthritis in 
service, or that his service in any way contributed to future 
development of such a disorder.

The physician offered supporting medical principles for his 
opinion, which was based on a review of the veteran's 
records.  It is, therefore, found to be credible.  The record 
contains no other competent medical opinion on the issue of 
etiology of gouty arthritis or of a nexus to service.  As 
such, the preponderance of the evidence is against the 
veteran's claim.  The benefit of the doubt provision does not 
apply.  Service connection is not warranted. 

ORDER

Entitlement to service connection for gouty arthritis of the 
right lower extremity is denied.

REMAND

In March 2005, the Board remanded the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder and requested that the veteran's inpatient clinical 
and outpatient mental hygiene treatment records be retrieved 
from three different Army facilities.  The National Personnel 
Records Center (NPRC) responded to the AMC's requests in June 
2005 by furnishing two of the facilities' records.  Regarding 
the third facility, specifically Fitzsimmons Army Hospital, 
Mental Health Unit, the NPRC responded that the request was 
pending additional search as of May 20, 2005.  No further 
response was received, nor were additional records forwarded.  
Also, the dates associated with the request were listed 
incorrectly.  The search should be made for the period from 
April 1974 to August 1980.  

While further delay of this case is regrettable, due process 
considerations require such action.  Accordingly, the case is 
REMANDED for the following action:

Please obtain any INPATIENT CLINICAL and 
OUTPATIENT MENTAL HYGIENE treatment 
records from Fitzsimmons Army Hospital, 
Mental Health Unit, in Denver, Colorado, 
for the period from April 1974 to August 
1980.  If records are unavailable for any 
reason, such should be noted in the file. 

Thereafter, the RO should readjudicate the issue on appeal.  
If the determination remains unfavorable to the veteran, he 
and his representative should be furnished a supplemental 
statement of the case which addresses all evidence associated 
with the claims file since the last statement of the case.  
The veteran and his representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


